DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US Pub. No. 2006/0279549 A1) shows a pointing electronic device (pen 41, for example, Figs. 1 and 2 and paras. 19 and 26) comprising: an accelerometer sensor 27 (Fig. 1 and para. 21), configured to generate an acceleration signal indicative of accelerations acting on the pointing electronic device (by definition, para. 21);  a gyroscope sensor 29 (Fig. 1 and para. 21), configured to generate a gyroscopic signal indicative of angular rates of rotation (i.e. pitch, yaw, roll, etc.) of the pointing electronic device (Fig. 6 and para. 45);  a sensor fusion processing stage (zero bias compensation 73, Fig. 4 and para. 33), coupled to the accelerometer sensor and gyroscope sensor (para. 33), configured to generate an orientation estimation quantity indicative of an orientation of the pointing electronic device about a longitudinal axis (inherently) based on a sensor fusion algorithm comprising joint processing of the acceleration signal and gyroscopic signal (Fig. 4 and para. 73); a pointing determination stage (summing junction 75, Fig. 4 and para. 33), configured to: implement an orientation-compensation . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that the first processing block is configured to store past values of the acceleration signal, during a time interval, preceding start-up, in which the accelerometer sensor is in a power-on mode and the gyroscope sensor is in a power-off mode and upon start-up after pointing operation by the pointing electronic device is enabled, retrieve and process the stored past values of the acceleration signal to generate processed acceleration data.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 13 are allowable at least by virtue of their dependence on claim 1.   
		Claim 14 is allowable as it recites similar subject matter as that of claim 1. 
		Claim 15 is allowable as it recites similar subject matter as that of claim 1.
		Claims 16 – 20 are allowable at least by virtue of their dependence on claim 15.   
CONCLUSION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627